﻿On behalf of the people and the Government of Colombia please accept our congratulations and good wishes on your election, Sir, as President of the General Assembly. I am sure that you will preside with distinction over the deliberations of this body, which brings together the community of nations. Let me also associate myself with those who have already praised the splendid work done by your predecessor, Mr. Dante Caputo. In addition, may I pay tribute to the efforts of the Secretary-General, Xavier Perez de Cuellar, towards achieving world peace.
This is the last time I shall address the General Assembly as President of Colombia. However, I am here today not only as President of my country but also as a citizen of the world. This is the last time I shall address the General Assembly as President of Colombia. However, I am here today not only as President of my country but also as a citizen of the world.
The terrible carnage of the Second World War gave birth to this body in the hope that nations standing together united could prevent the global madness of 50 years ago from ever happening again. Since then, in spite of the persistent efforts of the United Nations, mankind has continued to follow the destructive path of war in conflicts around the planet. Only the unimaginable devastating consequences of nuclear war have restrained us from falling once again into a world-wide conflagration. Yet, in spite of the fragile armed peace thus generated, the world has remained at war. Conflicts generated by ideology, poverty, injustice, excessive ambitions, and new increasingly by narcotics, have scarred the peace.
Respect for national sovereignty underlies all our strategic thinking. Indeed, it is the basis for this United Nations. Yet now we find this newest threat, narcotics, and the accompanying terrorism that pays no respect; to borders. We, the community of nations gathered here, find ourselves under assault from an international criminal enterprise that respects none of our norms of sovereignty, borders or laws.
To meet this new challenge we must, avail ourselves of those core founding values of the United Nations If we cannot act together in the face of this menace, then we will be abetting unrestrained growth in the use of drugs and the violence they generate. I am certain that Colombia will defeat the drug traffickers. But if this effort is not accompanied by a global commitment, then no victory can be achieved.
The recent global outpouring of solidarity and support for Colombia has been a great encouragement to us in these difficult times. A new era is upon us, an era as critical as the one that led to the establishment of the United Nations. A new world war is being waged by an aggressor unrestrained by the traditional rules of engagement or by the responsibilities of national sovereignty. This aggressor is an insidious, global criminal network with enormous power and resources, a criminal enterprise that feeds on the illegal profits from the trafficking of drugs. As the Secretary-General states in his report to the Assembly this year,
"Illicit use and traffic of drugs is now recognized as a social plaque afflicting both developed and developing countries. Although efforts to combat this scourge have intensified in recent years, estimates suggest that the monetary value of drug trafficking has recently surpassed that of international trade in oil and is second only to the arms trade. It is   chastening observation that humanity is so deeply mired in the commerce of degradation and death." (A/44/1, p. 23)
The members of these criminal cartels were born in many nations, and many of their leaders are called Colombian. But while some may have been born in my country let me be clear: they are Colombian in name alone. They are international fugitives on the run. They have no home. Colombia is not their homeland.
I am here today at the United Nations to lay out the stark realities of this war against drug trafficking. Colombia is on the front line of this battle. For us this is no war of words. In Colombia the casualties of our struggle have been mounting for some time. About one month ago we suffered the tragic assassination of one of our finest national leaders, Luis Carlos Galan. In many ways his death has galvanized our nation and focused the attention of the world on this problem. But our war on drugs has been taking its toll for years. We have lost 12 Supreme Court Justices, an Attorney General and a Minister of Justice. We have lost members of Congress, judges, mayors, scores of journalists, thousands of soldiers and policemen and tens of thousands of Colombian citizens who were committed to the cause of democracy.
Following my announcement last month of drastic measures using executive powers available under a stage of siege, the traffickers in narcotics have continued to engage in a cowardly reign of terror. They have threatened and retaliated against innocent families; they randomly strike at our cities and have bombed institutions such as our newspaper El Espectador that dare to speak out clearly against organized crime. In their aim to protect their illegal activities, the drug traffickers seek to destroy the will of our people and undermine our most precious institutions. Hear me well - they will fail. Colombia, one of the oldest and most stable democracies in Latin America, will prevail and emerge from this new trial stronger yet.
In these past few weeks we have won some important victories. We are methodically breaking the back of the cartels, not just by confiscating and destroying many tons of cocaine Colombian authorities actually capture almost 80 per cent of the cocaine seized in the world. But our offensive goes far beyond that. Those responsible for the assassination of Luis Carlos Galan have already been captured. Thousands of suspects have been apprehended and millions of dollars in property - processing plants, bank accounts, communications equipment, aircraft, boats, houses and ranches - have been seize."
But all these victories will not be sufficient to win this war. That is why I am here today. Only through concerted international action can we hope to defeat the scourge of narcotics. The drug cartels have declared total war. This declaration of war is against the entire community of nations, against those whose young people are being poisoned by drugs and against those who, like Colombia, see their democracy and their institutions threatened by violence and terrorism. There are no boundaries to the death caused by the narcotics conflict, there are no safe havens from narco-terror - and now, there must be no safe haven, anywhere in the world, for the narco-traffickers. In this war, the time has come for the community of nations to choose sides.
It may be difficult for many here to agree that this is a global wars they may see it as a scourge of this hemisphere alone. Many, in fact, do believe that cocaine is a scourge only of the Americas - produced in South America and consumed in North America. But that is not so, because, even as we meet here today, the tentacles of drug trafficking are reaching into Europe and the Par East. The aggressive search for new markets is no more respectful of oceans than it has been of borders. Wherever there are consumers there will be suppliers. And, indeed, cocaine is only one ugly manifestation of a much wider narcotics crisis. Make no mistake - this scourge touches us all.
In solidarity, as a community of nations, this should be our plan of action. First, we simply must effectively stop the demand for these illicit drugs. It is the insatiable demand for drugs that fuels narco-terrorism and is one of the greatest threats to democracy in Latin America. Those who consume cocaine are contributing to the assassination of my people by the criminal drug cartels. No doubt somebody a few blocks from this Hall, in one of this city's fashionable neighbourhoods, taking his usual dose of cocaine in the civilized calm of his living room, would balk at this description. Yet as surely as if he pulled the trigger he is the slayer of those Colombian judges and policemen who have paid with their lives for trying to uphold the law and democracy.
Every tact and every weapon in the war against narcotics pales into insignificance when compared to the need to reduce demand. The illegal profits produced by drug consumption are simply too great. I am sure that in Colombia we will defeat the drug traffickers, but someone, in some country, somewhere, will supply the drugs as long as the business remains so profitable. This happened in the case of marijuana: when it became too expensive for drug traffickers to operate in Colombia, because of effective law enforcement, they moved to California, Hawaii and other places. The only law that the drug traffickers do not break is the law of supply and demand.
No society, no matter how rich, can afford to have its sons and daughters poisoned by cocaine, heroin, marijuana or any other deadly drug. In this regard, President Bush's national drug control strategy is a first, step in the right direction. We must insist on the message that illegal drugs are neither fashionable nor harmless, whether consumed at the glittering parties of the wealthy or in the ghetto. Drug users need to understand that in this war they are in the camp of the enemy, along with those who produce and push drugs. Let me take this opportunity to say how much I appreciate the initiative and leadership of the Prime Minister of Great Britain in her call for an international conference on the reduction of demand for narcotic drugs. Mrs. Thatcher has honoured me with her invitation, which I have accepted, to address the conference at its opening meeting next April.
Secondly, our efforts to reduce the supply of cocaine also depend on international co-operation in stopping the illegal trade in chemicals which are essential to the processing of this drug. Generally, much attention is given to the production and processing of drugs; for example, too much emphasis has been placed on the cultivation of coca leaf in countries like Peru and Bolivia. Unfortunately, in contrast, little attention is given to controlling the supply of chemicals which are used to process cocaine and which come mainly from North America and Europe. None of them is manufactured in Colombia - all of those chemicals are snuggled into our country. Tightening controls on the manufacture and sale of those chemicals, as well as strengthening sanctions against their illegal shipment, must be one of our highest priorities. It takes more than coca leaf to produce cocaine. Without the needed chemicals there would be no narcotics. Let us exert pressure on the suppliers of those chemicals as firmly as we do on the poor peasant growers of coca leaf.
Thirdly, the weapons used by the drug cartels to intimidate, maim and kill my people are not manufactured in Colombia. They are found on the international arms market where even the most sophisticated weapons are easily and legally bought. Let us make no mistake about this: those who sell arms to the narco-terrorists are even more guilty than the addicts whose demand for drugs fuels violence. Last year Colombia presented a draft resolution calling for restrictions on arms sales, but unfortunately consensus could not be found at the United Nations. We can no longer wait while this deadly trade continues. It is essential to adopt special measures to reduce and control arms sales to drug traffickers and terrorists. I call on all the nations of the world to stop this madness and stop it now.
My Government also views with extreme seriousness the activities of foreign mercenaries in training and assisting narco-terrorists in Colombia. The international community must strengthen its condemnation of the murderous association of mercenaries with terrorists and drug traffickers. My Administration has not only condemned the presence of foreign mercenaries in our territory, it has also criminalized their activities and ordered their capture. These developments in Colombia make an urgent and indisputable case for this Assembly to approve the convention outlawing these criminal activities.
Fourthly, international co-operation is an essential element in efforts to halt money-laundering. The drug cartels depend on the international banking system for the transfer of funds. A significant part of the criminal profits is invested in the industrialized nations - in bank accounts and bonds, in properties and in legal businesses. Somehow our sense of justice is warped when a poor farmer who feeds his family by growing coca is seen as a greater villain than the wealthy international banker who illegally transfers millions of dollars of drug money that finances terrorist actions against innocent people. If the international banking system co-operates, we can in the short term make great progress in the fight against the drug traffickers.
Fifthly, each of us present here must press for the prompt ratification of the Vienna Convention. Painstakingly negotiated for many months, this Convention includes specific action on a wide variety of fronts, from penalties for consumption to seizure of ships on the high seas and confiscation of properties. Upon my return to Colombia, I shall introduce the Vienna Convention to the Colombian Congress for consideration and study. For this Convention to be effective, it must be ratified and implemented by the entire community of nations.
In addition, I wish to recommend to this Assembly two other multilateral initiatives: the first is to call a special session of this General Assembly addressed to all aspects of the global drug problem - consumption and production - which would consider urgent actions including those I am suggesting today; the second step - and perhaps the most important way of making concrete progress – is to establish an international working group at ministerial level, which would meet periodically to co-ordinate and refine specific anti-narcotics actions and to evaluate progress.
Sixthly, central to political stability and maintenance of Colombia's democratic institutions is the strength of its economy. This is why international co-operation to maintain a strong and stable economy is so vital. In spite of the enormous destabilizing power of drug trafficking, Colombia has been able to remain firm in its will to fight that international criminal organization.
It is critical to note that our economy is not dependent on the income from this illegal drug trade. In Colombia, that money is concentrated in speculative real estate activity and in money laundering. Its contribution to the growth of our economy is marginal. Colombia is not - and will not be - a narco-economy.
Three years ago, I addressed the Assembly on the urgent - need to fight absolute poverty. Since then, my Government has embarked on an ambitious programme of social change aimed at transforming the living conditions of regions traditionally excluded from the benefits of development. The results can already be seen.
In spite of the massive resources that the drug war requires, we will not relent in our pursuit of social change and economic progress. To that end, Colombia requires international and financial co-operation, but even more important is the adoption of commercial and trade measures which allow our economy greater access to markets in the industrialized countries and fair prices for our exports.
The prime example is coffee, the traditional and principal source of income for Colombian farmers. The International Coffee Agreement has recently collapsed, with the result that Colombia will lose more than $400 million this year in income. Sixty-one developing countries stand to lose a total of 35 billion in income next year.
We need the help of the United States and other countries to get the Coffee Agreement signed again. We cannot afford to talk idealistically of crop substitution in the case of the coca leaf while sabotaging Colombian farmers' main cash crop and the country's largest export. It is encouraging to note that President George Bush recently expressed his willingness to co-operate in finding solutions to the problems that led to the rupture of the Coffee Agreement. We expect that all other countries involved understand the seriousness of the situation and the need to revive one of the most successful examples of international economic co-operation.
The weakening of the commodities market only aggravates the debt crisis. Foreign debt is a heavy burden for Latin America and is hindering economic growth. What is even more important, it is worsening the conditions of poverty for millions of Latin Americans. We must work together to find realistic and effective solutions to this vital problem. There is yet another - and related - struggle which has drawn the attention of the world and must be one of our highest priorities in the decade of the 1990s. It is, of course, the destruction of our natural resources and the deterioration of our environment.
As I said recently in Manaos, in the meeting of member countries of the Amazon Co-operation Treaty, the industrialized countries have an ecological debt to all humanity. In less than two centuries, not only have most of the native forests of Europe and North American been razed, but industrial production has brought pollution, acid rain and destruction to the ozone layer. This is an ecological debt to future generations of all the countries of the world who will have to live with the consequences of the mindless way in which the developed countries have handled their natural resources.
The way in which the industrialized nations can pay this debt is by directly contributing to third-world alternatives which preserve the environment, especially the tropical rain forests. I believe that these issues should be dealt with at the highest level of all Governments and of the United Nations. In Colombia we have already made progress in this respect. My Administration has already set aside more than 20 million hectares of rain forest and Indian reserves in the Amazon region, an area much larger than many European countries. Let us pledge to pay this debt for future generations.
If the narcotics problem were not a priority at this moment I would have spoken to the Assembly today about another wars the struggle of the developing countries to eliminate poverty and social injustice. We should not lose sight of these fundamental goals. I would also have spoken in detail about the many important development projects we are promoting, the most important of which for the international community is the proposal to build a land bridge to link the Pacific and Atlantic oceans through Colombian territory. The railroads, highways and pipelines to be built will provide vital new links for global shipping.
This is indeed a historic moment, and future generations will judge our actions. In this war on drugs there have been many heroes of many nationalities willing to give their lives. Many are well known, but even more are unknown. Luis Carlos Galan died because he dared to speak out. Guillermo Cano, the editor of El Espectador, was gunned down because he would not be silenced. The thousands of soldiers and Colombian citizens who have fallen have died because of their commitment to this struggle. These brave men and women have not died in vain. The entire community of nations must build on their sacrifice to defeat the curse of drugs.
The record of human history is strewn with the wreckage of failed civilizations. We now face a new and global threat. We must act now before it is too late. If we confront the narcotics menace with boldness and determination we can win. With international commitment and co-operation, we can make this plague of the twentieth century obsolete. It is my cherished hope that the school children of the twenty-first century will learn about drugs and about terrorism only from their history books - the history of great plagues that were eradicated.
We should be under no illusion? about the burdens that lie ahead. Victory will take time. Winston Churchill might have been describing the road before us today when he told the House of Commons in 1940: "Death and sorrow will be the companions of our journey, hardships our garment, constancy and valour our only shield. We must be united; we must be undaunted".
Let us declare today that together we shall use the last decade of this century to bury the international scourge of drugs, "together we can and must succeed.
